 GONIC MFG. CO., DIV. OF HAMPSHIRE WOOLEN CO.201their former or substantially equivalent positions,and make them whole forany loss of pay suffered by reason of the discrimination against them.All our employees are free to become,remain,or refrain from becoming orremaining members of Local Union No. 215, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,or any other labororganization.AUSTIN POWDER COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act after discharge from theArmed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, TransitBuilding,Fourth and Vine Streets, Cincinnati 2, Ohio, Telephone No. Dunbar1-1420, if they have any question concerning this notice or compliance with itsprovisions.Gonic Manufacturing Company,Division of Hampshire WoolenCompanyandTextileWorkersUnionof America,AFL-CIO.Case No. 1-CA-3782.March 7, 1963DECISION AND ORDEROn October 22, 1962, Trial Examiner Samuel Ross issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Intermediate Re-port.He further found that the Respondent had not engaged in cer-tain other unfair labor practices alleged in the complaint and recom-mended that such allegations be dismissed.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a supportingbrief, and the Respondent filed a reply brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith this case to a three-member panel [Chairman McCulloch andMembers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. The1After expiration of the period for filing exceptions and briefs,the Respondent, whohad filed no exceptions or brief, requested leave to file a brief in reply to the GeneralCounsel's brief, and was granted special leave to do so.We are aware that the Respond-ent there made a reference to exceptions by it to the Trial Examiner's findings of viola-tion of Section 8(a) (1).However,we find,in the circumstances,that as no such excep-tions have,in fact, been filed in proper form or in timely fashion,there are no exceptionsto the 8(a) (1) findings before us.See Rules and Regulations of the National LaborRelations Board,Series 8, as amended,Section 102.46(b).141 NLRB No. 18. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDrulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and the briefs, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.The Trial Examiner found that, although there were suspiciouscircumstances in employee Marcotte's discharge on April 12, 1962,the General Counsel had not established by a preponderance of theevidence that the Respondent discharged Marcotte in violation of theAct.We find, contrary to our dissenting colleague, that the recordsupports these findings of the Trial Examiner.The Respondent discharged Marcotte in April 1962 on the groundthat he had failed to cooperate with fellow workers.As a matter offact,Marcotte had been laid off for the same reason in September1961.2At that time, Marcotte had been active on behalf of the Union,and the Respondent was aware of this activity.Yet, the Respondenttook Marcotte back a day or so later.While Marcotte was at thistime given a temporary and less desirable job at a lower wage, inFebruary 1962, upon completion of the temporary job, the Respondentrestored Marcotte to a permanent job similar to the one he had heldoriginally, and restored him to his original wage rate.Except for theallegation that Marcotte was discriminatorily discharged more than2 months later, it is not contended that the Respondent, in the interim,engaged in any conduct which violated the Act or demonstrated unionanimus.The dissenting opinion relies, however, on the fact that there wasan "acceleration" of union activity in the month prior to Marcotte'sdischarge. It is true that the Union, whose organizing campaign upto that time had been carried on by personal solicitation, had sent adifferent International representative to replace the one who had beenin charge of the campaign, and union leaflets were thereafter distrib-uted at the plant entrance.But Marcotte did not participate in thisleaflets distribution, and the record does not show that there was anyincrease or change during this period in the nature or tempo ofMarcotte's union activity. In addition, there is no evidence that theRespondent knew that Marcotte had continued to be active on behalfof the Union after his reinstatement in February 1962.We note, inthis connection, that the only incident within the Section 10(b) periodrelied upon by the Trial Examiner to show the Respondent's hostilityto the union organization of its employees occurred in a conversationbetween the superintendent and Marcotte in December 1961.3Thiswas, as already noted, prior to Marcotte's restoration by the Respond-ent to his equivalent job and earnings, and 4 months prior to his2No chargewas filed with regard tothis layoff.3 See footnote 1,supra. GONIC MFG. CO., DIV. OF HAMPSHIRE WOOLEN CO.203discharge.Accordingly, under all the circumstances of this case, andwithout regard to whether or nota prima faciecase was made out bythe General Counsel, we are satisfied that the totality of the evidencedoes not preponderate in favor of a finding that Marcotte was un-lawfully discharged.4ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.MEMBER BROWN, dissenting in part :I cannot agree with my colleagues' refusal to find that employeeMarcotte was unlawfully discharged.The Trial Examiner, whilerejecting the Respondent's asserted reason for the discharge and find-ing some merit in the General Counsel's contention that the termina-tion was motivated by the increased tempo of the Union's campaign ofwhich Respondent was aware, Respondent's knowledge of Marcotte'sleading role as one of the Union's organizers, and Respondent's hos-tility to the Union, nevertheless recommended dismissal of this aspectof the complaint because the General Counsel had not adduced specificevidence of Respondent's antiunion motivation.And the majorityherein, by its adoption of these findings and recommendations, issimilarly imposing a requirement that such motive be specificallyshown.However, no such absolute standard of proof has ever been requiredin the past and, in my opinion, it should not be imposed now. It issufficient if the General Counsel makes outaprima faciecase oncircumstantial evidence, for circumstantial evidence may nonethelessbe substantial evidence and, in an unfair labor practice case, is oftenthe only evidence available.'The General Counsel has clearly made out such a.prima faciecasehere on the facts found by the Trial Examiner and adopted by mycolleagues.Thus, Marcotte was admittedly a competent employeewho was discharged without prior warning at a time when hisdepartment was shorthanded, he was doing extra work as a resultof the absence of another employee, and the Respondent did not knowthat it would be able to replace him. This action was taken soonafter Respondent became aware of the acceleration of the Union'sorganization campaign.The Respondent's hostility to the Union isestablished, and it is irrelevant that a short period of time may haveelapsed since the prior overt manifestation of its antiunion sentiments.'*Accord,Quo Enterprises,Inc.140 NLRB 1001.5IdahoConcrete Products Company,123 NLRB 1649,1663, and cases cited therein atfootnote17.Cf.N.L.R.B. v. American Aggregate Company,Inc, etal.,305 F 2d 559(C A5) ; N LR B. v.Bard Machine Company,161 F 2d 589, 592 (C.A 1)9 SeeIdaho Concrete Products Company, supra. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder these circumstances, it is entirely reasonable, in light of Re-spondent's knowledge of Marcotte's active union role, to infer thatthe Respondent acted to rid itself of the most active union adherent.As the facts thus establisha prima faciecase of unlawful discrim-ination against Marcotte, it was incumbent on the Respondent to goforward with evidence to give an adequate explanation for the dis-charge.'This it has not done.And the fact that the explanation ofthe discharge offered by the Respondent did not stand up underscrutiny adds to the weight to be accorded the inferences which maybe drawn from the facts.'Accordingly, I would reject the Trial Examiner's conclusions andwould find that the Respondent violated Section 8(a) (3) of theAct by its discharge of Marcotte.7Idaho Concrete ProductsCompany, supra;N.L.R B. v. Bird MachineCompany, supra.sN L.R B. v. BirdMachine Company,supra.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on April 16, 1962, by Textile Workers Union of America,AFL-CIO (herein called the Union), the General Counsel of the National LaborRelations Board issued a complaint dated May 24, 1962, against Gonic Manufactur-ing Company, Division of Hampshire Woolen Company (herein called the Respond-ent or the Company), alleging that Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1) and (3) and Section2(6) and (7) of the Act. In substance, the complaint alleges that the Respondentinterrogated employees regarding their union affiliation, threatened to close downits plant if the Union organized it, and discharged employee Robert Marcotte be-cause of his membership in and activities on behalf of the Union. The Respondentfiled an answer denying the substantive allegations of the complaint and the commis-sion of unfair labor practices.Pursuant to due notice, a hearing was held before Trial Examiner Samuel Ross inRochester, New Hampshire, on July 10 and 11, 1962, and in Boston, Massachusetts,on July 24, 1962.All parties were represented at the hearing by counsel and wereafforded full opportunity to be heard, to introduce evidence, to examine and cross-examine witnesses, to present oral argument, and to submit briefs.On August 27,1962, briefs were received from the General Counsel and the Respondent, whichI have carefully considered.Upon the entire record in the case, and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACT1.COMMERCEThe Respondent, a New Hampshire corporation whose principal office and placeof business is located at Gonic, New Hampshire, is engaged in the manufacture, sale,and distribution of woolen and flannel cloth and related products. In the operationof said business, Respondent annually sells and ships products valued in excess of$50,000 from its plant in Gonic to points and places outside the State of New Hamp-shire.On the foregoing admitted facts, I find and conclude that the Respondent isengaged in interstate commerce within the meaning of Section 2(6) and (7) of theAct.H. THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, AFL-CIO,is a labor organization within themeaning of Section2(5) of the Act. GONIC MFG. CO., DIV. OF HAMPSHIRE WOOLEN CO.205III.THE UNFAIR LABOR PRATICESA. Background1.The commencement of union organizational activities by MarcotteRobert Marcotte, an employee with considerable prior experience in other textilemills,was hired by Respondent on or about August 4, 1959, and was assigned byWallace Lovely, foreman of Respondent's weaving department, to work as a warp-setter on the third shift.Marcotte worked for Respondent as a warpsetter for 3 or4 weeks, then as a weaver until the spring of 1960, and then was assigned to workas a loomfixer.In July 1961, while thus employed under the immediate supervision of AlbertHutchins, Respondent's second hand in charge of the weaving department on thethird shift,Marcotte became interested in organizing Respondent's employees onbehalf of the Union. In furtherance of that objective, Marcotte contacted RaymondHerse, chairman of the Union's Local 1360, and received from him a number of unionorganizational cards.Thereafter,Marcotte, together with William Rippett, a fellowloomfixer on the third shift, commenced soliciting the interest of Respondent's em-ployees in representation by the Union and their signatures to the authorization cards.From time to time thereafter, Marcotte turned over signed authorization cards toHerse and received an additional supply of new ones for further solicitation ofemployees' signatures.2.Marcotte's earlier layoffIn addition to Marcotte, Respondent employed two other loomfixers on the thirdshift,William Rippett and Frank Morrelle.The job of a loomfixer was to maintainthe looms in proper operating condition, repairing them when they broke down,replacing worn or broken parts, and making all necessary adjustments.Each of theloomfixers was assigned specific looms over which he bore primary responsibility forproper maintenance. In August 1961, because Respondent did not have a warpsetteron the third shift, the loomfixers on that shift were also required to replace warpsthat had run out with full ones.' In addition, in emergency situations, and when theloomfixer had a short section,2 they were also expected to assist in repairing andadjusting looms and, on specific instruction by the second hand, to replace warps onlooms other than their own.In the latter part of August 1961, there was dissension among the three loomfixerson the third shift in respect to replacing warps on looms other than those regularlyassigned to them.According to Second Hand Albert Hutchins and Morrelle, thisdiscussion was caused by Marcotte's refusal to cooperate in this respect when he hada short section.However, according to Rippett, the proximate cause of the disagree-ment was Hutchins' favoritism toward Morrelle, and his disparate assignments ofwork, as a consequence of which Rippett and Marcotte were doing all of Morrelle'swork in respect to replacing warps. In any event, regardless of who was responsiblefor the dissension among the loomfixers, as a result thereof, Foreman Wallace Lovelycalled them all together on Friday morning, September 1, 1961, and advised themthat they were all required to cooperate in the work of replacing warps on all looms.The loomfixers all agreed.That night, at the start of the third shift, Hutchins chidedMarcotte for his meekness during the conference with Lovely that morning.Accord-ing to Rippett's uncontradicted and credited testimony, Marcotte replied that therewas nothing to be gained by being other than meek, and he asked Hutchins whetherthey were going to have any additional help that night.Hutchins became angryand said to Marcotte and to Rippett, "You guys are a couple of troublemakers.Weknow what you guys are up to. If you guys have your way this plant's going to closeand the Company's going to move out."Marcotte credibly testified that he thentoldHutchins that before the latter's promotion from loomfixer to second hand,they had "all worked together and got along fine," but that since such promotion,"it's got so we can't talk to you,.this job it's gone to your head..Youknow yourself what the people in Sanford have called you?" 3Hutchins asked,"What did they call me?"Marcotte said, "Let's just forget it."Hutchins insistedon being told, and Marcotte complied by repeating a vulgar and profane word by1A warp is a roll of parallel threads or yarn which run lengthwise in the loom.s This occurred when some of the looms that were assigned to the loomfixer were notoperatingbecause of the absence of weavers, or for some other reason.3The reference to Sanford was to a mill in which Hutchins had formerly worked. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich "the people in Sanford" allegedly described Hutchins.Hutchins then threat-ened, "Well, I'm not going to stand for that.Nobody is going to work for me andcallme that."Marcotte explained that he had only told Hutchins at the latter'sinsistence what others, not he, called Hutchins.The following morning, Hutchinsreported to Lovely that Marcotte had called him a profane name and that he wouldnot have any such employee working for him .4 The following Mondayevening,just before Marcotte was scheduled to return to work, he received a telephone callat his home from Lovely advising him that he was laid off.According to Marcotte'suncontradicted and credited testimony,5 he asked Lovely thereasonfor his layoff,and Lovely replied, "Well, Bob, you know this kind of stuff that's going on downthere breeds trouble, and trouble breeds unionism, and that we can't have."Lovelyalso toldMarcotte that his layoff could be temporary or permanent, whicheverMarcotte preferred.Marcotte asked and was given a day to think it over.Thefollowingmorning,Marcotte visited the plant and complained to Respondent'sSuperintendent Lane that his layoff was unfair since he had more seniority thanthe other loomfixers.After conferring with Lovely, Lane offered and Marcotteaccepted a temporary job in the spinning department at a substantially lower hourlyrate.6B. Interference,restraint,and coercionMarcotte worked at this new job from September 1961 to January 1962, assemblinga new type of spinning frame which Respondent was installing,and disassemblingthe old mule type frames whose use Respondent was discontinuing.During thisperiod,Marcotte continued his interest and activity on behalf of the Union.In the latter part of November 1961, an International representative of the Unionarrived in Gonic, New Hampshire, and assumed control of the organizational driveat the plant.Thereafter, withMarcotte's active assistance and participation, anorganizing committee of employees was formed and met weekly, and sometimes moreoften, in furtherance of the union organization objective.On December 14, 1961,while working at his job in the spinning department,Marcotte was questioned by Superintendent Lane regarding his union activities.According to Marcotte's credited testimony, Lane asked him, "What's this storyI hear about you and some other fellow down in the weaving department goingaround trying to organize this mill?"Marcotte evaded a direct reply by askingLane whether his information came from a good source, and,by suggesting that if so,there was no need for Lane to inquire. Then Lane told Marcotte that the mill wasnot making too much money, that Rindge(the plant owner) "is dead set against"unions, and that"before he will let the union run this mill he will shut it down." 'In the context of the threat to close the plant down rather than submit to unionrepresentation of Respondent's employees, Lane's interrogation ofMarcotte, theleading advocate of the Union, clearly constituted interference, restriant, and coercionwithin the meaning of Section 8(a)(1) of the Act. Similarly, it is quite obviousthat such a threat, in itself, also constitutes unlawful restraint of employees rightsguaranteed by the Act.Accordingly, I find and conclude that by Lane's interrogation'Both Hutchins and Morrelle testified that Marcotte had called Hutchins a profanename, and that he had not merely reported to Hutchins what others had called himSince a determination of which is the true version of the profane name incident has little,if any, significance to the issues herein, I shall not resolve this conflict in the testimony5Lovely was not called to testify by Respondent.0All of the foregoing incidents, Hutchins' statement that the plant would close down"if you guys have your way," Lovely's statement that "we can't have" unionism, andMarcotte's layoff, occurred more than 6 months prior to the filing of the charge in thiscase, and, therefore, are not alleged as unfair labor practices on the part of the Respond-entHowever, the General Counsel relies on these occurrences to show the Company'shostility to representation of its employees by a union.7 Lane first denied any recollection of such a conversation and then categorically deniedengaging in the interrogation or making the threat ascribed to him by Marcotte I was,in general, favorably impressed by Marcotte's apparent candor and demeanor while testify-ing, and do not believe that he would likely fabricate this testimony out of whole cloth.Lane, on the other hand, also denied any knowledge of the Union's organizational driveprior to Marcotte's discharge on April 12, 1962, which denial I regard as patently im-plausible in the light of the Union's distribution of literature to employees, includingsome foremen, both at the plant entrance and by mail in March 1962. Accordingly, I donot credit Lane's denials of Marcotte's testimony in respect to the foregoing conversationbetween them. GONIC MFG. CO., DIV. OF HAMPSHIRE WOOLEN CO.207of Marcotte,and threat, Respondent engaged in unfair labor practices within themeaning of Section 8(a) (1) ofthe Act.C.Marcotte's alleged discriminatory dischargeIn February 1962, upon the completion of the assembling of thenew spinningframes, Marcotte was offered and accepted a transfer to a regular job in the spinningdepartment as a fixer of the new frames on the third shift.At the same time, hisrate of pay was increased to that which he had received as a loomfixer in the weavingdepartment.The spinning department in Respondent's plant is the place where roving, sliversof wool, are spun and twisted to make the hard woolen yarn or thread used inthe weaving of woolen cloth.As one of two fixers employed on the third shift,Marcotte's new job wasto assistinmaintaining Respondent's 21 spinning framesin good operating condition, and in repairing them when they broke down or malfunc-tioned.This included replacing torn or broken fabric belts on the machines, todo reeling,8 to assistthe spinner or operator of the frame in doffing,9 and in startingup the frame after doffing has been completed.According to the credited testimonyof Arthur Goupil, a witness for Respondent, it takes about 14 or 15 minutes for oneman workingaloneto doff the bobbins on a frame, and about 7 minutes when thiswork is performed by two men. Goupil also credibly testified that "there's nothingto" the work of starting up, that it is "automatic," requiring merely the turning of a"handle," and splicing the threads, which sometimes break when the machine starts,by simplypressingthe ends of the broken threads together.Marcotte worked at the job of fixer in the spinning department until he was dis-charged by Respondent on April 12, 1962, allegedly for his failure to cooperate.During this period of employment, Marcotte continued his activities on behalf ofthe Union, attending meetings of the employee committee, providing another newInternational representative of the Union, who arrived in Gonic on March 1, 1962,with the names of employees to solicit for union membership, occasionally accom-panying the union representative during such solicitation, and talking to employeesat their homes and in the plant on behalf of union representation.During March1962, the Union distributed literature to employees both at the plant entranceand by mail.1e Some of Respondent's supervisors, including Marcotte's new secondhand, Albert Ronco, received copies of the union leaflets.iiWhen Marcotte first started to work as a fixer in the spinning department, heand the other fixer, Herbert Ramsay, were not assigned to any specific frames onwhich to perform their various duties, but instead, helped each other on all theframes wherever their work was needed.However, after 3 weeks in the department,Marcotte was assigned primary responsibility for the work needed on 11 of the 15frames on the top floor of the plant, and Ramsay was assigned 10 frames, 4 on thesame floor as Marcotte, and the balance on the floor below.Ramsay went on anextended sick leave on Monday, April 9, 1962, to receive medical treatment to correctsome condition of his hands.Because the length of his absence was not definitelyknown, Respondent did not replace him. Instead, Foreman William Scott notifiedSecond Hand Ronco that he would have to assume at least some of Ramsay'sduties, and that Ronco and Marcotte would have to "try to carry on."8Reeling consists of taking about 50 yards of thread from a spool or bobbin, weighingthe thread to determine whether it conforms to the proper standard for the type of threadinvolved, and making necessary adjustments to the frame so that the proper twist andweight is achieved.9Doffing consists of taking full spools or bobbins from the frame and replacing themwith empty ones.There are 160 bobbins on each frame.10Marcotte did not personally participate in the distribution of union literature at theplant entrance before his discharge.u Marcotte also testified that in February or March 1962, Ronco was present during aluncheon discussion between Marcotte and Ricker, another employee, in which Marcotteespoused the need for union representation.Ronco, whose poor hearing requires the useof a hearing aid, denied any recollection of being present during this conversation, deniedhearing any such conversation, and denied any knowledge regarding Marcotte's interestin, or activities on behalf of, the Union. In view of my conclusion, hereinafter explicated.that Respondent had knowledge of Marcotte's union interest and activities, I deem it un-necessary to make a further determination that Ronco also had such knowledge, andtherefore, I shall not attempt to resolve the apparent conflict in the testimony of Marcotteand Ronco regarding the latter'spresence during Marcotte's espousalto Ricker of theUnion's cause. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent concedes that Marcotte's work in thespinningdepartment wassatisfactory prior to Ramsay's departure for medical treatment.Foreman Scotttestified that he had "no quarrel" in respect to Marcotte's ability to do his job.Nevertheless, on Thursday morning, April 12, 1962, Scott discharged Marcotte withoutprior warning because of Marcotte's alleged failure to "cooperate" during Ramsay'sabsence.Scott admitted that he had no personal knowledge of Marcotte's allegedlack of cooperation,12 and testified that he so acted solely because he had receivedsuccessive reports from Second Hand Ronco that Marcotte persisted in refusing tohelp in doffing any frames other than those specifically assigned to him.According to Marcotte's credited testimony, on the first night of Ramsay's absence,Monday, April 9, he asked Ronco whether Scott was going to supply them withsome help, Ronco replied that he had not received any definite word, and that theywould have to get along as best they could without help. That night, and on the nightswhich followed before he was discharged, Marcotte doffed, reeled, replaced tapes,and worked generally not only the frames assigned to him, but also on those to whichRamsay was regularly assigned.On Tuesday night, Marcotte was advised by Roncothat there would be no help provided, and he replied that he would do the best hecould, but did not know how he could handle it alone. That night, Marcotte wasso busy that he went without "lunch."During the 3 nights of Ramsay's absencebefore Marcotte was fired, Ronco made no complaint nor in any way criticized thework Marcotte was doing.Marcotte's testimony regarding doffing and working onall the frames, not just those assigned to him, was corroborated by both Ronco,Marcotte's supervisor, and Respondent's witness, Arthur Goupil, a third shift spinnerwho replaced Marcotte as fixer after his dismissal.Ronco testified that Marcotte had refused to start up frames after doffing, andthat it was this latter lack of "cooperation" which he had reported to Scott.Ronco'stestimony regarding his reports to Scott concerning Marcotte was self-contradictory,inconsistent, and confused.At first Ronco testified that all he reported to Scott wasthatMarcotte had repeatedly suggested that additional help was needed because ofRamsay's absence, and that Scott had consistently replied that he had none available,and that they would have to get along as best they could.After testifying onseveral occasions that this was the total extent of his conversations with Scott, onprompting by Respondent's counsel by leadingquestions,Ronco later testified thathe reported to Scott that Marcotte was refusing to start up frames after doffing.13Still later,when asked to relate what he reported to Scott after each of the first 2nights of Ramsay's absence, Ronco reiterated his first version of the report, and againmade no reference to Marcotte's alleged refusal to start up machines.Ronco alsotestified that on Wednesdaymorning,April 11, the day prior to Marcotte's discharge,Scott had told him that he would give Marcotte one more chance, and that unlessMarcotte "cooperated" he would be replaced.Admittedly, this warning was nevertransmitted to Marcotte by Ronco.When asked why he did not, Ronco first testifiedit slipped his mind, and then testified he thought Marcotte would cooperate thatnight.When asked why he did not tell Marcotte when the latter allegedly continuedin his refusal to cooperate on Wednesday night, Ronco testified, "Because I just didn'tthat's all."Additionally Ronco testified on direct examination that on Thursdaymorning, April 12, just before Marcotte's discharge, he again reported to Scott thatMarcotte had refused to start up frames after doffing.However, on cross-examination, Ronco testified that the only conversation he had with Scott was whenthe latter advised him that he had fired Marcotte. Still later, Ronco admitted errorin that testimony and said he spoke to Scott twice Thursday morning, once about6:30 a.m.,14 when he reported that Marcotte had not "done any different" theprevious night, and again later, when Scott told him Marcotte had been fired.More-over, notwithstanding Ronco's testimony that Scott had said one day earlier thathe would give Marcotte "one more chance" to cooperate, and that unless he did,he would be replaced, and Ronco's alleged subsequent report to Scott regardingMarcotte's continued lack of "cooperation," Ronco nevertheless professed a lack ofknowledge "that he (Marcotte) was going to be discharged," and expressed "surprise"to one of Respondent's employees that Marcotte was dismissed.Ronco admittedthat before Ramsay's absence, Marcotte had helped start up frames after doffing.and had never before demurred regarding doing so.Ronco was unable to give anyexplanation forMarcotte's alleged refusal to do starting-up work during Ramsay'sabsence.Moreover, Respondent'switness,Goupil, testified that Marcotte had ex-12 Scott normally reports to work about 7a.m. andleaves the plant about 4:15 or4.30 p in.The third shift in the spinning department works from 11 p in to 7 a in13As noted above, this was contrary to Scott's testimony that Ronco had reported thatMarcotte was refusing to doff any spinning frames other than those specifically assignedto him.34As noted above, this is before Scott normally arrives at the plant GONIC MFG. CO., DIV. OF HAMPSHIRE WOOLEN CO.209presseda willingnessto help all he could under the circumstances, that Marcottehad helped him with doffs, but had "no time" to help start up frames after the doff .1.5On the entire record, I am persuaded that to whatever extent Marcotte failed tohelp start up frames, it was not based on a refusal to do so, or from lack of "coop-eration," but from lack of time within which to perform this normally regular dutyof fixers.Moreover, in the light of all the above inconsistent, contradictory,andconfused testimony of Ronco, the conflict between his testimony and that of Scottover the nature of Marcotte's alleged lack of "cooperation," and the comparativelyshort time required to start up frames after doffing, I do not regard the testimony ofRonco and Scottconcerningtheir reasons for Marcotte's dismissal as worthy ofcredence.D. Concluding findingsThe General Counsel suggests that because the reasons advanced for Marcotte'sdischarge are suspicious, and as I have found, not worthy of belief, his terminationmust have been motivated by the increased tempo of the Union's campaign inMarch 1962, Respondent's knowledge of Marcotte's leading role as one of theUnion's organizers, and Respondent's hostility to the Union.There is some meritin this contention.The discharge of Marcotte, an admittedly capable employee,without warning or notice, and at a time when Respondent was not only short-handed in thespinningdepartment, but had no knowledge that it would be able tosecure a replacement, is undoubtedly suspicious, and suggests the inference that themotivation for Marcotte's discharge may have been Respondent's hostility to theUnion, and Marcotte's leading role in the Union's campaign.However, suspicionisnotan adequate substitute for evidence.The GeneralCounsel has the burden of proving by a preponderance of the testimony in the wholerecord that antiunion considerations constituted the motivation for Marcotte's dis-missal.There is ample support in the record for the finding, which I make, thatRespondent was hostile to the union organization of its employees. I base thisfinding on (1) Foreman Lovely's statement to Marcotte, at the time of the latter'slayoff in September 1961, that "unionism . . . we can't have," and (2) on Super-intendent Lane's statement to Marcotte in December 1961, that Respondent's ownerwas "dead set against unions," and that he would shut the plant down rather than"let theunion runthismill."Moreover, the said conversation between Superin-tendent Lane and Marcotte further supports the finding, which I make, that at leastby December 1961 Respondent had knowledge that Marcotte was an active or-ganizer on behalf of the Union.Marcotte was then working at the job of installing new spinning frames in thespinning department.That job was completed in January 1962.Thus, it is quiteobvious that if Respondent was disposed to discourage the union activities of itsemployees by discriminationagainst itsleading advocate, it would likely have doneso by the simple expedient of not offering Marcotte further employment at theconclusion of his temporary job.The record does not show that Marcotte wasany more active on behalf of the Union at the time of his discharge than he was atthe time when Lane spoke to him about his union activities.Although the Union,inMarch 1962, distributed literature to employees by mail, and at the plant entrance,Marcotte did not participate in the distribution at the plant gates, and there is noevidence that Respondent had any knowledge of the extent of his participaion intheUnion'smailingsto employees.Nor is there any testimony either that theRespondent was any more concerned with the Union's literature distribution inMarch 1962 that it was with the Union's campaign prior to that date. Significantly,there is no evidence of any expression of hostility to the Union on the part of anyofRespondent's supervisors afterDecember 1961, which as noted above, wasbefore Marcotte was given a better job.On the foregoing record, despite thesuspicionsraised by my disbelief of Re-spondent's asserted reasons for Marcotte's discharge, I am not fully persuaded thatthe General Counsel has sustained his burden of establishing, by a preponderanceof the testimony, that the motivation for Marcotte's discharge was his advocacy oftheUnion.Accordingly, I shall recommend the dismissal of those allegations ofthe complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.15 As noted above, Goupil also testified that there was "nothing to" starting up, it waspractically "automatic " 210DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Iwill recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.16Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.TextileWorkers Union of America,AFL-CIO, is a labor organization withinthe meaning of Section2(5) of the Act.2.By interrogating employees regarding their union activities,and bythreateningto shut down its plant rather than submit to union representation of its employees, theRespondent has interfered with,restrained,and coerced employees in the exercise oftheir rights under the Act, and has thereby engaged in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(1) and 2(6) and(7) of the Act.3.The General Counsel has failed to establish by a preponderance of the testi-mony in the record that the Respondent's discharge of Robert Marcotte was moti-vated by antiunion considerations.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Gonic Manufactur-ing Company, Division of Hampshire Woolen Company, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees regarding their membership in, or activities on be-half of, a labor organization in a manner constituting interference, restraint, orcoercion in violation of Section 8 (a) (1) of the Act.(b)Threatening employees with shutting down its plant or with other economicsanctions to discourage their union affiliation.(c) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of their right to self-organization, to form labor organizations,to join or assist Textile Workers Union of America, AFL-CIO, or any other labororganization, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, to refrain from engaging in such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its plant at Gonic, New Hampshire, copies of the attached noticemarked "Appendix A." 17Copies of said notice, to be furnished by the RegionalDirector for the First Region, shall, after being duly signed by a representative of theRespondent, be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for the First Region, in writing, within 20 daysfrom the date of the receipt of this Intermediate Report and Recommended Order,what steps it has taken to comply herewith.1811Because the interrogation and threat, which I have found to be violations of Section8(a) (1) of the Act, were engaged in by a person In the higher echelons of Respondent'smanagement, and directed to the leading advocate of the Union in Respondent's plant,and in view of the serious nature of the threat to shut down the plant rather than besubject to union representation, I do not regard this as a case where it can appropriatelybe said that a remedial order Is not required because of the isolated nature of theviolation.17 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order.",s In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith." RESEARCH DESIGNING SERVICE, INC.211I further recommend the dismissal of the complaint insofar as it alleges that bydischarging Robert Marcotte, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (3) and (1) of the Act.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor ManagementRelationsAct, wehereby notify our employees that:WE WILL NOT coercively or unlawfully interrogate our employees regardingtheir union membership,activities,or desires.WE WILL NOTthreaten our employees with shutting down our plant or withother economic sanctions to discourage their union affiliation or adherence.WE WILL NOTin any like or relatated manner interfere with,restrain, orcoerce our employees in the exercise of their right to self-organization,to formlabor organizations,to join or assist Textile Workers Union ofAmerica, AFL-CIO, or any other labor organization,to bargain collectively through representa-tivesof their own choosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection,and to refrain from any or all such activities.All ouremployees are free to become or remain or to refrain from becoming orremaining members of Textile Workers Union of America,AFL-CIO,or any otherlabor organization.GONIC MANUFACTURING COMPANY, DIVISIONOF HAMPSHIREWOOLEN COMPANY,Employer.Dated------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicatedirectly withthe Board's Regional Office, 24 SchoolStreet, Boston 8, Massachusetts,TelephoneNo. Lafayette3-8100, if they have anyquestions concerning this notice or compliance with its provisions.Research Designing Service,Inc.andLocal 155, InternationalUnion,United Automobile,Aircraft and Agricultural Imple-mentWorkers of America(UAW), AFL-CIO.CasesNos.7-CA-3623 and 7-CA-3623(2).March 7, 1963DECISION AND ORDEROn October 10, 1962, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attachedIntermediate Report.The Trial Examiner also found that the Re-spondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended that such allegations bedismissed.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.141 NLRB No. 19.708-006-64-vol. 141-15